Title: To John Adams from John Wingrove, 6 December 1786
From: Wingrove, John
To: Adams, John


     
      Sir
      Greenwich December 6th. 1786—
     
     Agreeable to the kind intimation You was pleased to do me the Honor of making the last time I was with You, has induced my taking the liberty of troubleing you to acquaint that I am on the eve of my Departure to the East Indies, and God knowes I hope to be of some usefulness to the United States in that Country—if sincerity of Attachment to them can have any influence over the People I am going to! I intend Sir to speak of the great Utility which may Accrue to them by incouraging a commercial correspondence with the Americans, and I am very much flattered by Myself being many Years in that Country that I am somwhat acquainted with the

Disposition of those People, and having always attended to a good correspondence with them, they will afford me some preference on this Account and I can safely say Sir that by no mean’s have I enriched myself at their expence as is the common mode so notoriously known of the Servants which at present has most Power there; that when I return to them again these Principles will have some weight with them to, and favor the propositions I would offer from the abovementioned Idea and I would go up to Oude the place where the Nabob resides (I could get an Audience with him I know) if you could think it proper I might mention any business, or sound him if it would be agreeable to him if the Americans had a Factory on the bank of the River Hoogly where other Nations have, and in what manner it would be most agreeable to be granted; which I should be careful and advertize you his Sentiments about when I do Myself the honor of Writing you after I am settled. One thing I must particularly recommend to the Americans when they come to this Country is an example of behavor to the Natives, to gain their love—which may be done by gentleness of treatment, and having Patience with them, and to be careful never to Strike any of them, they will gain more over them by this mode of Conduct, than by any ferocity of disposition which the Europeans in general act by them; and is the very reason they so much dislike them for it.—
     I wish Sir you would do me the Honor when you write to America to mention me to your Friends and recommend me to Their favors if any Ship should come to the Part I am Settled at (Calcutta) that they will give me the preference in supplying them as an Agent.
     I have the Honor to be / Sir / Your Most Faithful Obedt: Servant.
     
      John Wingrove
     
    